DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On page 8 of the Applicant’s Response, Applicant argues that Petrov discloses an annotation overlay which in contrast with Applicant’s specification that discloses that interaction tracks are “similar to a video track or an audio track” (see [0056] of the instant application).
The Examiner notes that the claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris', 127 F.3d 1048, 1054-1055, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). "Limitations appearing in the specification but not recited in the claim are not read into the claim." In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969) (MPEP p 2100-8, c 2, 1 45-48; p 2100-9, c 1, 1 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. 
In this case, the claims do not explicitly disclose what an “interaction track” includes. The Applicant notes that paragraph [0056] of the specification discloses that interaction tracks are similar to a video track or an audio track, however simply reciting that the interaction track is “similar” to the video and audio track does not disclose what the interaction track comprises nor does the specification mention how the interaction track is similar to the video and audio track. 
Petrov discloses a system for annotating live-stream videos. Users can request to add an annotation to the video content which can include text, image, audio, and video. Petrov explicitly discloses that “The annotation data storage 188 is a storage system that stores annotation data received from users 125 of the client device 115 and/or content provider 118. In one embodiment, the annotation data is used to generate one or more annotations for video content. For example, the annotation data includes position data, time data and annotation content data. The position data, time data and annotation content data are used to generate one or more annotations for a video.” (Col. 12 line 63-Col. 13 line 14). The annotation is presented as an overlay at a position and time portion of the video content specified by position data and time data included in the annotation data (Col. 13 line 65-Col. 14 line 9, Figs. 7A-B). In other words, Petrov teaches that annotations (e.g., text, image, audio, video) can be stored as annotation data (e.g., text with associated position and time data), which includes time and position information. Therefore, the Examiner believes that storing annotations as annotation data is a more than reasonable interpretation of interaction track. 

On page 9 of the Applicant’s Response, Applicant argues with respect to claim 3 that the cited portion of Velmurugan explicitly teach two separate manifest types: “a streaming manifest file 180 and one or more auxiliary manifest files 195…” [0020]. This is not “a manifest, the manifest describing the location of the interaction track and the video track”, as recited in claim 3.
It appears that the Applicant is arguing with respect to claim 3 that a single manifest must include both the locations of the interaction track and the video track. However, it is noted that the claim language does not preclude Velmurugan’s teaching of two separate manifests (i.e., a streaming manifest and an auxiliary manifest), nor does it require that the locations of interaction track and the video track to be in the same manifest. The claim language simply requires that descriptions of the locations of the interaction track and the video track be in “a manifest”. Moreover, even if the claim did recite a single manifest, Velmurugan teaches that it was known that “timed metadata can be placed directly into streaming manifest files (e.g., HLS manifest file or DASH manifest file). This requires that the client side be able to properly interpret and process streaming manifest files that include timed metadata. Thus, for each platform, a playback module must be implemented that can properly interpret and process streaming manifest files that include timed metadata to perform video playback and any functions that utilize the timed metadata.” ([0005], [0019], [0024]). That is, Velmurugan teaches that timed metadata, including user-generated content such as user annotations or comments associated with specific times or time ranges within a video content, can be included in streaming manifest files along with references to video segments. Therefore, Velmurugan teaches generating a manifest, the manifest describing the location of the interaction track and the video track. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov (US Pat. 10,747,948) in view of Shusman (US Pub. 2006/0195887), herein referenced as Petrov and Shusman, respectively.
Regarding claim 1, Petrov discloses “… transmitting interactive live video streams, comprising: a processor; and a memory (Col. 3 lines 59-67, Fig. 1), containing an interaction… application, where the interaction… application directs the processor to: obtain media data comprising a video track (Col. 7 lines 52-Col. 8 line 7, Col. 8 lines 52-Col. 9 line 21, Figs. 1, 7A-B, i.e., video is obtained from content provider and/or user); 
receive a request to generate an interaction object in the video track at a given timestamp of the video stream (Col. 1 line 51-Col. 2 line 5, Col. 29 line 33-Col. 30 line 13, Figs. 7A-B, i.e., a user requests to generate annotation data); 
generate interaction data based on the request, where the interaction data comprises a data structure capable of being decoded in near-real time to produce the interaction object in the video track at the timestamp when played back (Col. 1 lines 19-31, Col. 12 line 63-Col. 13 line 14, Col. 29 line 33-Col. 30 line 13, Claim 4-5, 10, Figs. 7A-B, i.e., annotations are generated and displayed at specific times);
store the interaction data in an interaction track; and transmit the interaction data to a media player…” (Col. 4 lines 35-50, Col. 7 lines 29-41, Col. 10 line 42-Col. 11 line 4, Col. 12 line 63-Col. 13 line 14, Col. 13 line 65-Col. 14 line 9, Col. 29 line 33-Col. 30 line 13, Claim 4-5, 10, Figs. 2, 7A-B, i.e., annotations such as text, image, audio, and video are stored with time and position information as annotation data. Video content and annotation data is played back at a client device).
Petrov discloses annotating live streaming video, however fails to explicitly disclose an interaction encoder comprising an interaction encoding application and transmit the interaction data to an interaction decoder capable of decoding the interaction track.
Shusman teaches the technique of providing an interaction encoder comprising an interaction encoding application and transmit the interaction data to an interaction decoder capable of decoding the interaction track ([0041]-[0042], [0044], Figs. 4-5, i.e., an interactive programming content encoder and transmit content to a content decoder). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an interaction encoder comprising an interaction encoding application and transmit the interaction data to an interaction decoder capable of decoding the interaction track as taught by Shusman, to improve the video annotation system of Petrov for the predictable result of compressing and decompressing data for faster, more efficient data transmission.
Regarding claim 4, Petrov discloses “wherein the media data further comprises an audio track, and the interaction … application further directs the processor to transmit the media data.” (Col. 6 lines 13-21, Col. 29 line 33-Col. 30 line 13, Figs. 1, 7A-B, i.e., video is obtained from content provider and/or user which includes audio and is transmitted to end-users).
Regarding claim 5, Petrov discloses “wherein the interaction … application further directs the processor to provide an interaction user interface, where the interaction user interface comprises an interaction pane, and where the interaction pane comprises a plurality of selectable buttons which, when pressed, generate the request to generate an interaction object.” (Col. 29 line 33-Col. 30, Figs. 7A-B, i.e., the interface includes a plurality of buttons to generated a text, image, audio, or video annotation).
Regarding claim 15, Petrov discloses “An interactive live streaming video system comprising: … transmit a live video stream (Col. 5 line 65-Col. 6 line 12, Col. 7 lines 52-Col. 8 line 7, Col. 8 lines 52-Col. 9 line 21, Claim 4-5, 10, Figs. 1, 7A-B, i.e., live stream video is transmitted); 
receive a request to display an interactive object over the live video stream (Col. 1 line 51-Col. 2 line 5, Col. 29 line 33-Col. 30 line 13, Figs. 7A-B, i.e., a user requests to generate annotation data); 
generate interaction data comprising a data object describing the interactive object; store the interaction data in an interaction track; and transmitting the interaction track (Col. 1 lines 19-31, Col. 4 lines 35-50, Col. 7 lines 29-41, Col. 10 line 42-Col. 11 line 4, Col. 12 line 63-Col. 13 line 14, Col. 13 line 65-Col. 14 line 9, Col. 29 line 33-Col. 30 line 13, Claim 4-5, 10, Figs. 2, 7A-B, i.e., annotations such as text, image, audio, and video are stored with time and position information as annotation data. The annotation data is generated and displayed at specific times);
…receive the interaction data and the live video stream; playback the live video stream in a video player; generate a transparent interaction pane over the video player; and render the interactive object in the interaction pane such that the interactive object appears to be in the live video stream.” (Col. 7 lines 17-41, Col. 22 lines 1-27, Col. 29 line 33-Col. 30 line 13, Figs. 7A-B, i.e., an annotation overlay including annotation content, wherein the annotation content may be semi-transparent images or videos).
Petrov discloses annotating live streaming video, however fails to explicitly disclose an interaction encoder and an interaction decoder.
Shusman teaches the technique of providing an interaction encoder and an interaction decoder. ([0041]-[0042], [0044], Figs. 4-5, i.e., an interactive programming content encoder and transmit content to a content decoder). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an interaction encoder and an interaction decoder as taught by Shusman, to improve the video annotation system of Petrov for the predictable result of compressing and decompressing data for faster, more efficient data transmission.
Regarding claim 16, Petrov discloses “… record interactions made in the interaction pane; and transmit the recorded interactions …” (Col. 7 lines 17-41, Col. 22 lines 1-27, Col. 29 line 33-Col. 30 line 13, Figs. 7A-B, i.e., an annotation overlay including annotation content is recorded)
Petrov discloses annotating live streaming video, however fails to explicitly disclose an interaction encoder and an interaction decoder.
Shusman teaches the technique of providing an interaction encoder and an interaction decoder. ([0041]-[0042], [0044], Figs. 4-5, i.e., an interactive programming content encoder and transmit content to a content decoder). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an interaction encoder and an interaction decoder as taught by Shusman, to improve the video annotation system of Petrov for the predictable result of compressing and decompressing data for faster, more efficient data transmission.
Therefore, the combination teaches “wherein the interaction decoder is further configured to: record interactions made in the interaction pane; and transmit the recorded interactions to the interaction encoder.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman and in further view of Velmurugan et al. (US Pub. 2019/0146951), herein referenced as Velmurugan.
Regarding claim 3, the combination discloses “wherein the interaction encoding application further directs the processor ...” (Shusman: [0041]-[0042], [0044], Figs. 4-5).
The combination fails to explicitly disclose generating a manifest, the manifest describing the location of the interaction track and the video track.
Velmurugan teaches the technique of generating a manifest, the manifest describing the location of the interaction track and the video track ([0019]-[0021], i.e., manifest files references video segments and the location of user-generated content such as user annotated or comments). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating a manifest, the manifest describing the location of the interaction track and the video track as taught by Velmurugan, to improve the video annotation system of Petrov for the predictable result of allowing a client device to seamlessly assemble video segments and user-generated content.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman and in further view of Ross et al. (US Pub. 2019/0207924) and Lanza et al. (US Pub. 2007/0245243), herein referenced as Ross and Lanza, respectively.
Regarding claim 6, Petrov discloses “… variables describing at least coordinates of the interaction object, a timestamp at which to render the interaction object...” (Col. 1 lines 51-61, Col. 12 line 63-Col. 13 line 14, i.e., annotation data comprises position data and time data).
The combination fails to explicitly disclose wherein the data structure is a JavaScript Object Notation (JSON) object.
Ross teaches of providing a data structure is a JavaScript Object Notation (JSON) object ([0136], i.e., JSON data objects are used to implement user interactions). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a data structure is a JavaScript Object Notation (JSON) object as taught by Ross, to improve the video annotation system of Petrov for the predictable result of transmitting data in web applications.
The combination still fails to explicitly disclose a link to be executed by a web browser when the interaction object is interacted with.
Lanza teaches the technique of providing a link to be executed by a web browser when the interaction object is interacted with ([0023], [0052], [0075], Figs. 2-6, i.e., comments can include hyperlinks). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a link to be executed by a web browser when the interaction object is interacted with as taught by Lanza, to improve the video annotation system of Petrov for the predictable result of allowing users to share websites with other users.
Therefore the combination teaches “wherein the data structure is a JavaScript Object Notation (JSON) object comprising variables describing at least coordinates of the interaction object, a timestamp at which to render the interaction object, and a link to be executed by a web browser when the interaction object is interacted with.”

Claims 7-9, 12, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman and in further view of Andrews II et al. (US Pub. 2009/0276805), herein referenced as Andrews.  
Regarding claim 7, the combination fails to disclose “wherein the interaction encoding application further directs the processor to: track the motion of an object in the video track; and update the interaction data to reflect the tracked motion such that a location of the interaction object follows the tracked motion to create a pin effect.” 
Andrews teaches the technique of tracking the motion of an object in the video track; and update the interaction data to reflect the tracked motion such that a location of the interaction object follows the tracked motion to create a pin effect ([0084]-[0086], [0122]-[0132], Figs. 4-6, 11-14, i.e., a hotspot is created for an object in the video which creates a “pin” effect).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of tracking the motion of an object in the video track; and update the interaction data to reflect the tracked motion such that a location of the interaction object follows the tracked motion to create a pin effect as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played ([0011]).
Regarding claim 8, Petrov discloses “… displaying interactive live video streams, comprising: a processor; and a memory (Col. 3 lines 59-67, Fig. 1), comprising an interaction … application, where the interaction … application directs the processor to: receive media data comprising a video track (Col. 7 lines 52-Col. 8 line 7, Col. 8 lines 52-Col. 9 line 21, Figs. 1, 7A-B, i.e., video is obtained from content provider and/or user); 
receive interaction data comprising at least one data structure describing an interaction object Col. 1 line 51-Col. 2 line 5, Col. 29 line 33-Col. 30 line 13, Figs. 7A-B, i.e., a user generates annotation data); render the video track using a video player (Figs. 7A-B); generate an interaction pane, where the interaction pane is transparent and overlays the video player; render the interaction object in the interaction pane using the data structure at a time and location indicated by the data structure…” (Col. 7 lines 17-41, Col. 22 lines 1-27, Col. 29 line 33-Col. 30 line 13, Figs. 7A-B, i.e., an annotation overlay including annotation content, wherein the annotation content may be semi-transparent images or videos).
Petrov discloses annotating live streaming video, however fails to explicitly disclose an interaction decoder comprising an interaction decoding application.
Shusman teaches the technique of providing an interaction decoder comprising an interaction decoding application. ([0041]-[0042], [0044], Figs. 4-5, i.e., an interactive programming content encoder and transmit content to a content decoder). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an interaction decoder comprising an interaction decoding application. as taught by Shusman, to improve the video annotation system of Petrov for the predictable result of compressing and decompressing data for faster, more efficient data transmission.
The combination still fails to explicitly disclose displaying, in response to selection of the interactable object, an interaction effect indicated by the data structure.
Andrews teaches the technique of displaying, in response to selection of the interactable object, an interaction effect indicated by the data structure ([0084]-[0086], [0115], [0122]-[0132], Figs. 4-6, 11-14, i.e., when a viewer interacts with a hotspot, click display information is displayed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying, in response to selection of the interactable object, an interaction effect indicated by the data structure as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played ([0011]).
Regarding claim 9, the combination fails to disclose “wherein the interaction effect is selected from the group consisting of: a phone call effect, an email effect, a buy now effect, a schedule effect, a social effect, and a link effect.”
Andrews teaches the technique of providing wherein the interaction effect is selected from the group consisting of: a phone call effect, an email effect, a buy now effect, a schedule effect, a social effect, and a link effect ([0119], [0127]-[0129], Figs. 4-6, 11-14, i.e., viewer may use the buy button to purchase displayed products).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the interaction effect is selected from the group consisting of: a phone call effect, an email effect, a buy now effect, a schedule effect, a social effect, and a link effect as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played and purchase featured products ([0011]).
Regarding claim 12, the combination discloses “wherein the interaction decoding application further directs the processor to: record interactions with the interactable object; and transmit the record of the interactions to an interaction encoder.”
Andrews teaches the technique of recording interactions with the interactable object; and transmit the record of the interactions to an interaction encoder ([0077]-[0079], [0084]-[0090], Figs. 3-6, i.e., a video producer defines hotspot information within the video. In addition, it is understood hotspot information will be encoded to be transmitted viewers). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of recording interactions with the interactable object; and transmit the record of the interactions to an interaction encoder as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played and purchase featured products ([0011]).
Therefore, the combination teaches “wherein the interaction decoding application further directs the processor to: record interactions with the interactable object; and transmit the record of the interactions to an interaction encoder.”
Regarding claim 14, the combination fails to disclose “wherein the record of the interactions comprises purchase records.”
Andrews teaches the technique of providing wherein the record of the interactions comprises purchase records ([0119], [0127]-[0129], Figs. 13-14, i.e., products may be added to a shopping cart). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the record of the interactions comprises purchase records as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played and purchase featured products ([0011]).
Regarding claim 18, the combination fails to disclose “wherein the interaction decoder is further configured to: receive a selection of the interactive object; and display an interaction effect in response to the selection.”
Andrews teaches the technique of receiving a selection of the interactive object; and displaying an interaction effect in response to the selection ([0084]-[0086], [0115], [0122]-[0132], Figs. 4-6, 11-14, i.e., when a viewer interacts with a hotspot, click display information is displayed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a selection of the interactive object; and displaying an interaction effect in response to the selection as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played ([0011]).
Therefore, the combination discloses “wherein the interaction decoder is further capable of: receiving a selection of the interactive object; and displaying an interaction effect in response to the selection.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman, Andrews, and in further view of Latulipe et al. (US Pub. 2013/0145269), herein referenced as Latulipe. 
Regarding claim 10, the combination fails to disclose “wherein the interaction decoding application further configures the processor to move the interaction object in the interaction pane based on reception of new interaction data.”
Latulipe teaches the technique of moving the interaction object in the interaction pane based on reception of new interaction data ([0011], [0100], [0110], [0112], [0114], Figs. 6, 9A-B, H, i.e., comments displayed in the comment display pane where there may be edited by the user who originally posted the comment. In addition, comments displayed in the comment display pane are sorted chronologically, thus a user may edit the time/position of the comment and change the position of the comment in the comment display pane). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of moving the interaction object in the interaction pane based on reception of new interaction data as taught by Latulipe, to improve the video annotation system of Petrov for the predictable result of allowing comments to be edited and displayed in chronological order associated with its appearance the video.
Therefore, the combination teaches “wherein the interaction decoding application further configures the processor to move the interaction object in the interaction pane based on reception of new interaction data.”

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman, Andrews, and in further view of Rits et al. (US Pub. 2011/0214143), herein referenced as Rits.
Regarding claim 11, the combination fails to disclose “wherein the interaction effect is a buy now effect, and the interaction decoding application further directs the processor to request a purchasing interface via an API from an e-commerce vendor.”
Andrew teaches the technique of providing wherein the interaction effect is a buy now effect ([0119], [0127]-[0129], Figs. 4-6, 11-14, i.e., viewer may use the buy button to purchase displayed products). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the interaction effect is a buy now effect as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played and purchase featured products ([0011]).
The combination still fails to disclose requesting a purchasing interface via an API from an e-commerce vendor.
Rits teaches the technique of requesting a purchasing interface via an API from an e-commerce vendor ([0107], Fig. 7, i.e., an API link for an ecommerce site).Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of requesting a purchasing interface via an API from an e-commerce vendor as taught by Rits, to improve the video annotation system of Petrov for the predictable result of providing communications between ecommerce sites and consumers using a ubiquitous, standard software intermediary. 
Therefore, the combination teaches “wherein the interaction effect is a buy now effect, and the interaction decoding application further directs the processor to request a purchasing interface via an API from an e-commerce vendor.”
Regarding claim 19, the combination fails to disclose “wherein the interaction effect is a buy now effect; and the interaction decoder is further capable of: displaying a pane for purchasing a product, where the pane for purchasing a product is populated by accessing an API of an e-commerce provider selling the product.”
Andrews teaches the technique of providing wherein the interaction effect is a buy now effect; and the interaction decoder is further capable of: displaying a pane for purchasing a product, where the pane for purchasing a product is populated ([0119], [0127]-[0129], Figs. 4-6, 11-14, i.e., viewer may use the buy button to purchase displayed products). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the interaction effect is a buy now effect; and the interaction decoder is further capable of: displaying a pane for purchasing a product, where the pane for purchasing a product is populated by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played and purchase featured products ([0011]).
The combination still fails to disclose accessing an API of an e-commerce provider selling the product.
Rits teaches the technique of accessing an API of an e-commerce provider selling the product ([0107], Fig. 7, i.e., an API link for an ecommerce site).Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of accessing an API of an e-commerce provider selling the product as taught by Rits, to improve the video annotation system of Petrov for the predictable result of providing communications between ecommerce sites and consumers using a ubiquitous, standard software intermediary. 
Therefore, the combination teaches “wherein the interaction effect is a buy now effect; and the interaction decoder is further capable of: displaying a pane for purchasing a product, where the pane for purchasing a product is populated by accessing an API of an e-commerce provider selling the product.”

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman and in further view of Ross.
Regarding claim 17, the combination fails to disclose “wherein the data object is a JSON object.”
Ross teaches of providing wherein the data object is a JSON object ([0136], i.e., JSON data objects are used to implement user interactions). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the data object is a JSON object as taught by Ross, to improve the video annotation system of Petrov for the predictable result of transmitting data in web applications.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman, Andrews, and in further view of Hocart (US Pub. 2019/0075340), herein referenced as Hocart. 
Regarding claim 13, the combination fails to disclose “wherein the interaction decoding application further directs the processor to: receive a referral code; and transmit the referral code with the record of interactions.”
Andrews teaches the technique of transmitting the record of interactions ([0077]-[0079], [0084]-[0090], Figs. 3-6, i.e., a video producer defines hotspot information within the video. In addition, it is understood hotspot information will be encoded to be transmitted viewers). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of transmitting the record of interactions as taught by Andrews, to improve the video annotation system of Petrov for the predictable result of allowing a viewer to learn more about objects while a video is being played and purchase featured products ([0011]).
The combination still fails to disclose receiving a referral code; and transmitting the referral code.
Hochart teaches the technique of receiving a referral code; and transmitting the referral code ([0049], [0056], [0079], Fig. 17A, i.e., a referral code may be provided to friends, family etc.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a referral code; and transmitting the referral code as taught by Hochart, to improve the video annotation system of Petrov for the predictable result of receiving referral reward for friends or family that create an account. 
Therefore, the combination teaches “wherein the interaction decoding application further directs the processor to: receive a referral code; and transmit the referral code with the record of interactions.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman, and in further view of Hocart.
Regarding claim 20, the combination fails to disclose “wherein the interaction decoder is further capable of: receiving a referral code; and transmitting referral information to the interaction encoder based on the referral code.”
Hochart teaches the technique of receiving a referral code; and transmitting referral information ([0049], [0056], [0079], Fig. 17A, i.e., a referral code may be provided to friends, family etc.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a referral code; and transmitting referral information as taught by Hochart, to improve the video annotation system of Petrov for the predictable result of receiving referral reward for friends or family that create an account. 
Therefore, the combination teaches “wherein the interaction decoder is further capable of: receiving a referral code; and transmitting referral information to the interaction encoder based on the referral code.”

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Shusman, Velmurugan, and in further view of Lipczynski (US Pub. 2020/0068232), herein referenced as Lipczynski. 
Regarding claim 21, the combination of Petrov and Shushman discloses “wherein the interaction encoder is further configured to… and where the interaction decoder is further configured to” (Shusman: [0041]-[0042], [0044], Figs. 4-5), however the combination fails to disclose “generate a manifest comprising the locations of the interaction track; a video track of the live video stream; and an audio track of the live video stream; and transmit the manifest; and where the interaction decoder is further configured to; receive the manifest; and obtain the interaction track, the video track, and the audio track using the manifest.”
Velmurugan teaches the technique of generating a manifest comprising the locations of the interaction track; a video track of the live video stream … and transmit the manifest … receive the manifest ([0019]-[0021], i.e., manifest files references video segments and the location of user-generated content such as user annotated or comments). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating a manifest comprising the locations of the interaction track; a video track of the live video stream … and transmit the manifest … receive the manifest as taught by Velmurugan, to improve the video annotation system of Petrov for the predictable result of allowing a client device to seamlessly assemble video segments and user-generated content.  
The combination still fails to explicitly disclose a manifest comprising the location of an audio track of the video stream and obtain the interaction track, the video track, and the audio track using the manifest.
Lipczynski teaches the technique of providing a manifest comprising the location of an audio track of the video stream and obtain the interaction track, the video track, and the audio track using the manifest ([0028]-[0029], i.e., the manifest may indicate one or more locations where files (e.g., video data, audio data, metadata, etc.) for content can be found). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a manifest comprising the location of an audio track of the video stream and obtain the interaction track, the video track, and the audio track using the manifest as taught by Lipczynski, to improve the video annotation system of Petrov for the predictable result of to retrieve and assemble primary and secondary contents for presentation to the user and for scheduling content ([0028]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 20, 2022